Citation Nr: 1722985	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-21 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a sleep disturbance including sleep apnea and insomnia, to include as due to Gulf War service and exposures therein. 

2.  Entitlement to service connection for migratory joint pain, to include as due to Gulf War service and exposures therein.  

3.  Entitlement to service connection for fatigue to include as due to Gulf War service and exposures therein.  

4.  Entitlement to service connection for gastrointestinal (GI) problems, to include as due to Gulf War service and exposures therein.  


REPRESENTATION

The Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to December 1987, December 1990 to July 1991, and April 1998 to August 1998.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.
 
In his July 2013 VA Form 9 (substantive appeal), the Veteran requested a hearing before the Board.  A hearing was scheduled for August 24, 2014, but the Veteran subsequently withdrew his hearing request.  Accordingly, the Board will proceed to review the case based on the evidence of record.  See C.F.R. § 20.704(e).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Sleep Disturbance

The Veteran claimed entitlement to service connection for sleep apnea and insomnia, to include as due to his service in the Gulf War and exposures therein.  He has a current diagnosis of sleep apnea, confirmed by a December 2008 sleep study.  The September 2009 VA examiner recorded the Veteran's sleep disturbance symptoms and treatment history and listed his diagnosis as sleep apnea.  In a March 2010 rating decision, the RO denied service connection for sleep apnea as a Gulf War-related illness because it was not an undiagnosed illness and also denied service connection generally because the sleep apnea was not shown to be related to the Veteran's service.  In his August 2014 appellate brief, he reported that his sleep apnea may be related to his service-connected chronic sinusitis.  Because there is insufficient evidence of record to decide this claim, the Board finds that VA's duty to provide an examination has been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Therefore, the Board must remand the claim for a VA examination to determine the relationship between the Veteran's sleep apnea to his service and/or service-connected disabilities including his chronic sinusitis.    

The Board notes that the Veteran's insomnia has been attributed to his service-connected PTSD, as noted in VA examination reports from December 2010 and December 2012.  

Because clinicians have associated the Veteran's sleep-related symptoms with a specific diagnosis, entitlement to service connection as an undiagnosed illness due to Gulf War service may not warranted; however, on remand, the VA Gulf War examiner should consider the reported symptoms of sleep disturbance when evaluating the Veteran's entitlement to service connection for a Gulf War multisystem disease.  

Fatigue and Migratory Joint Pain 

The Veteran is claiming service connection for fatigue and joint pain as undiagnosed and/or medically unexplained chronic multisystem illnesses related to his Gulf War service.  

In his September 1995 VA Gulf War examination, he reported sporadic fatigue.  
His reports of swollen and painful joints, primarily in his hands and feet, are well documented in the record.  The September 1999 VA Gulf War examiner noted the Veteran's symptoms of hand and foot joint pain and swelling and his report that VA evaluation including x-rays had not revealed an explanation for these symptoms.  This examiner also did not provide a diagnosis for these symptoms.  During a November 2009 VA examination specifically evaluating the Veteran's joint pain symptoms, the examiner noted that there was no swelling on examination possibly because the Veteran had taken anti-inflammatory medication prior to being examined.  The examiner listed intermittent/recurrent swelling of both hands and both feet as the diagnosis.  In November 2010, a VA rheumatologist evaluated the Veteran's upper extremity joint swelling and found no evidence of inflammatory arthritis but noted that the medication prescribed by orthopedics for cubital tunnel syndrome had improved his symptoms.  

The diagnosed cubital tunnel is notable, and the record shows treatment for other diagnosed hand and wrist conditions including carpal tunnel syndrome, contact dermatitis, a sprained wrist, and another acute hand injury.  Here, the crucial question is whether these diagnoses account for the Veteran's symptoms and clinical picture.  A December 2012 VA examiner assessing the Veteran's right hand nerve damage provided some insight by opining that his hand swelling is unrelated to his carpal tunnel syndrome diagnosis.  However, the Board finds that a remand is necessary for a VA Gulf War examiner to more completely address the question of whether the Veteran's undiagnosed symptoms including his joint pain and swelling, fatigue, and possibly his GI and sleep symptoms, are related to his Gulf War service.  

GI Symptoms 

The Veteran is claiming entitlement to service connection for GI symptoms to include as due to his Gulf War service.

The Veteran has a current diagnosis of gastritis, as established by the September and November 2009 VA examinations.  A June 1998 STR shows the Veteran reported pain in his right side that was assessed as possible peptic ulcer disease and/or h. pylori and treated with Maalox.  In his September 1995 Gulf War examination, the Veteran reported right-sided abdominal tenderness.  Because there is a record of GI symptoms during service and a current diagnosis of gastritis, a medical opinion is required to determine any relation between the Veteran's current GI diagnosis and his service.  

Because clinicians have associated the Veteran's GI symptoms with a specific diagnosis, entitlement to service connection as an undiagnosed illness due to Gulf War service may not warranted; however, on remand, the VA Gulf War examiner should consider the reported GI symptoms when forming an opinion regarding entitlement to service connection for a Gulf War multisystem disease.    

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all providers of evaluations and treatment he has received for any sleep, GI, joint pain, and fatigue concerns and to provide the releases necessary for VA to obtain the records of any such private evaluations and/or treatment.  The AOJ should obtain for the record complete clinical records of the evaluations and treatment from all providers identified.  If any records are unavailable, the reason for their unavailability must be explained for the record.  If private records sought are not received pursuant to VA's request, the AOJ should so advise the Veteran, and also advise him that ultimately it is his responsibility to ensure that private treatment records are received.

2.  Obtain for association with the claims files updated records of VA treatment the Veteran has received.

3.  Then, schedule the Veteran for a VA examination with an appropriate examiner to determine the relationship, if any, between the Veteran's service-connected sinusitis and his non-service connected sleep apnea.  Based on the clinical examination and the evidence of record the examiner MUST provide an opinion on the following: 
 
IS THERE A 50 PERCENT OR GREATER PROBABILITY (that is, is it "at least as likely as not") that the Veteran's sleep apnea was CAUSED OR AGGRAVATED by his service-connected chronic sinusitis? 

The opinion MUST address aggravation (that is, whether the Veteran's service-connected sinusitis caused the sleep apnea to increase in severity BEYOND its naturally expected progression).

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

4.  Then, schedule the Veteran for a Persian Gulf examination to determine the nature and likely cause of his joint pain, fatigue, GI symptoms, and sleep disturbances.  Although examiners have attributed the Veteran's GI symptoms to gastritis and his sleep disturbances are likely encompassed by his sleep apnea and PTSD diagnoses, the examiner should consider GI and sleep symptoms in evaluating whether the Veteran's clinical picture suggests a Gulf War illness.  Based on a review of the entire record, examination of the Veteran, and any tests or studies deemed necessary, the examiner MUST provide opinions that respond to the following:

 a.  Can the Veteran's symptoms of joint pain and fatigue be attributed by history, physical examination, or laboratory tests to any known clinical diagnosis?

 b.  If so, for each disability diagnosed, please opine: IS THERE A 50 PERCENT OR GREATER PROBABILITY (that is, is it "at least as likely as not") that the disability is related to the Veteran's military service, to include (but not limited to) as a result of environmental exposures.

 c.  If any pathology cannot be attributed to any known clinical diagnosis, IS THERE A 50 PERCENT OR GREATER PROBABILITY (that is, is it "at least as likely as not") that such pathology is a manifestation of either:

 i.  an undiagnosed illness manifested by either joint pain and chronic fatigue

OR

 ii.  a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms?  In responding to this question, the examiner should include discussion of the Veteran's reported GI and sleep symptoms, as well as his fatigue and joint pain symptoms.  

Specifically, does the Veteran meet the diagnostic criteria for chronic fatigue syndrome or fibromyalgia or functional gastrointestinal disorder? 

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

For purposes of this examination, the examiner must consider the following:

"Medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or cause that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.

 "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.

 Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.

 "Functional gastrointestinal disorders" are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.


4.  The AOJ should then review the record and readjudicate the claims.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).




